UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7176


JONATHAN GLENN DOWDY,        a/k/a    Jonathan   G.   Dowdy,   a/k/a
Jonathan M. Dowdy,

                  Petitioner – Appellant,

             v.

WARDEN BROAD RIVER CORRECTIONAL INSTITUTION,

                  Respondent – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. Patrick M. Duffy, District Judge.
(8:07-cv-01706-PMD)


Submitted:    January 13, 2009               Decided:   January 15, 2009


Before WILLIAMS,     Chief   Judge,   and   TRAXLER   and   KING,   Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Jonathan Glenn Dowdy, Appellant Pro Se.     James Anthony Mabry,
Columbia, South Carolina, Donald John Zelenka, Deputy Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jonathan         Glenn     Dowdy       seeks    to     appeal   the        district

court’s    order       accepting        the     recommendation          of    the    magistrate

judge and dismissing as untimely his 28 U.S.C. § 2254 (2000)

petition.       The order is not appealable unless a circuit justice

or    judge    issues       a    certificate          of   appealability.            28    U.S.C.

§ 2253(c)(1) (2000).               A certificate of appealability will not

issue     absent       “a       substantial       showing        of     the    denial       of    a

constitutional         right.”            28    U.S.C.        § 2253(c)(2)       (2000).          A

prisoner       satisfies           this        standard        by     demonstrating            that

reasonable       jurists         would     find       that     any     assessment         of     the

constitutional         claims      by     the     district      court     is   debatable          or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                      Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                        We have

independently reviewed the record and conclude that Dowdy has

not     made    the    requisite          showing.            Accordingly,          we    deny    a

certificate       of    appealability             and      dismiss      the    appeal.            We

dispense       with     oral       argument       because        the     facts      and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                         DISMISSED

                                                  2